Citation Nr: 1037407	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neck disability, 
including as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1984 to April 1985.  

This matter came before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision.  In February 2005, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge at a videoconference hearing.  The hearing transcript is 
associated with the claims folder.  This case was remanded in May 
2006 and January 2008.  

In April 2010, the Board referred this case for medical expert 
opinion from the Veterans Health Administration (VHA).  The 
examination report obtained, dated May 2010, has been provided to 
the appellant.


FINDING OF FACT

A neck disability was not manifested during service, or for many 
years thereafter, nor is a neck disability otherwise related to 
such service, or to the Veteran's service-connected low back 
disability.


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by the 
Veteran's active service, nor may in-service incurrence be 
presumed, nor is a neck disability proximately due to or caused 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notification obligation in this case 
was substantially accomplished by way of a preadjudicatory RO 
letter dated in March 2002, which advised the Veteran of the 
types of evidence and/or information necessary to substantiate 
the claim as well as the relative duties on the part of herself 
and VA in developing her claim.  

In May 2006, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the type 
of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
timing deficiency with the Dingess notice, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of evidence against entitlement to service 
connection for a neck disability, any questions as to the 
appropriate disability rating and effective date to be assigned 
are rendered moot.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The evidence of record 
contains the Veteran's service treatment records, as well as 
post-service VA and private treatment records.  The evidence of 
record also contains several reports of VA examinations and a 
Veterans Health Administration (VHA) opinion.  The VHA opinion 
obtained is fully adequate and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and her representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, the Board finds that duty to notify and duty 
to assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The Veteran has claimed entitlement to service connection for a 
neck disability, as secondary to service-connected low back 
disability.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, service connection may be granted for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records (STRs) document that she 
incurred a falling injury on February 27, 1984.  At that time, 
she described pain in the low back and coccyx area.  There was no 
report, or investigation, into cervical spine symptoms.  
Thereafter, the STRs describe the Veteran as having incurred a 
slip and fall injury on a wet floor striking her lower back.  She 
had continued treatment and evaluation for "lower back pain," 
"lower back," "LBP," "MLB," "MLBP," and "tailbone."  On 
July 27, 1984, the Veteran pinpointed her pain at the L3-L4 
level.  One consistent finding was increased lumbar lordosis.

A Medical Board Report, dated January 1985, noted the Veteran's 
history of non-radiating low back pain since the Veteran slipped 
and fell in March 1984.  The Veteran was diagnosed with chronic 
lumbosacral strain.  The examination report reflected no findings 
of cervical spine pain or injury.  

Private treatment records from Dr. H.A.J. dated in August 1986 
reflect that the Veteran complained of neck pain with strain.  

The Veteran underwent a VA examination in November 1986.  The 
Veteran did not report any cervical spine complaints and the 
examiner made no diagnosis related to the cervical spine.  

VA outpatient treatment records dated in August 1989 reflect that 
the Veteran recently had an auto accident and complained of pain 
and spasm of the upper thoracic and upper lumbar area for the 
past one and a half months.  A VA x-ray examination of the 
cervical spine in January 1991 reportedly showed bulging disc at 
the C6-C7 level.  In January 1992, the Veteran complained of 
chronic neck pain with radiation to both upper extremities due to 
"disc bulging" due to a fall in the military, which was the 
same incident for her service-connected low back disability.  

Thereafter, the record is significant for the Veteran being 
involved in an automobile accident in September 1992, resulting 
in an injury to the lower back and neck which required a 
hospitalization.  See VA hospitalization records dated July 1993.  
The Veteran referred to the automobile accident as aggravating a 
5-year history of pains in the right posterior neck and 
lumbosacral spine.  At that time, the Veteran was assessed as 
having possible fibrositis syndrome.  An X-ray examination of the 
cervical spine was interpreted as normal.  However, another 
examiner indicated that X-rays showed mild degenerative joint 
disease (DJD) with mild narrowing at C7-T1.

The Veteran underwent another VA examination in August 1998.  She 
reported difficulty with her neck.  Following physical 
examination, the examiner diagnosed degenerative joint disease 
and degenerative disk disease of the cervical spine with right 
arm and hand radiculopathy.  

Private treatment records from Dr. G.W.B. dated in April 1999 
reflect that the Veteran reported pain in the neck since a motor 
vehicle accident in November 1998.  A magnetic resonance imaging 
(MRI) scan demonstrated some straightening of cervical lordosis 
consistent with muscle spasm, very slight posterior bulging at 
C5-6, and spur formation on the joint of the Luschka narrowing 
the right root sleeve at C-6.  

The Veteran underwent another VA examination in April 2002.  She 
reported neck pain with spasms about 12 months after slipping 
during service.  She stated that the motor vehicle accident in 
1998 aggravated her neck pain.  She reported a constant sharp 
pain in the left side of her neck starting at the base of the 
skull on the left radiating to the base of the neck and then into 
the shoulder.  She stated that she had numbness in her left arm 
for one to two hours every day.  Following physical examination, 
the examiner diagnosed cervical spine pain secondary to 
musculoskeletal spasms.  

The Veteran underwent another VA examination in August 2002.  She 
reported neck pain that was a 10 out of 10 on the pain scale many 
times.  She stated that it was a 7 out of 10 other times.  She 
reported weakness, severe stiffness, and fatigue, which was 
aggravated by anything.  She stated that she often awakened 
without pain and developed pain as the day went on.  She reported 
that the pain was aggravated by nodding her head forward and 
turning her head.  Following physical examination, the examiner 
diagnosed cervical spondylosis with degenerative changes noted at 
C4, C5 and C6.  

VA outpatient treatment records dated in February 2005 reflect 
that the Veteran complained of stiffness and pain in the middle 
of the head and upper trapezius bilaterally.  The Veteran was 
assessed with trigger point tenderness of the cervical spine, 
which was consistent with a diagnosis of fibromyalgia.  

The Veteran underwent another VA examination in September 2006.  
She reported progressive worsening of her neck pain which was 
exacerbated after a head on collision motor vehicle accident in 
2003.  She stated that there was pressure in her neck and it felt 
like she was going to black out at times.  She reported muscle 
spasms in the neck and shoulders and about midway in the back.  
Following physical examination, the examiner noted that the 
Veteran had neck pain that is most likely musculoskeletal.  There 
was no evidence on examination that the Veteran had signs of 
radiculopathy and the various imaging reports did not support 
otherwise.  

The Veteran underwent a VA examination in July 2009.  She 
reported neck pain since falling in service in 1984.  Following 
physical examination, the examiner diagnosed mild degenerative 
joint disease of the cervical spine.  The examiner stated that 
"Re: service connection, I cannot resolve this issue without 
resorting to mere speculation."  

A May 2010 VHA opinion reflects that the examiner stated that the 
Veteran is claiming a "whiplash injury" related to a fall onto 
her lumbar spine when she slipped on "an oily concrete floor" 
in early 1984.  The examiner noted that the first notes of 
complaints of neck pain was in the late 1980's.  In 1991, a 
cervical spine x-ray "reportedly showed a bulging disc."  Since 
then, there are notes of neck pain, "whiplash," "fibrositis," 
"fibromyalgia," and "tender points."  In 1992 and 1998, the 
Veteran had automobile accidents which further contributed to her 
symptoms.  The examiner opined that the Veteran's cervical spine 
symptoms are a result of mild degenerative changes along with 
secondary symptoms of fibromyalgia/fibrositis.  Her "tender 
points" are associated with fibromyalgia.  The examiner opined 
that the cervical spine symptoms are not causally related to the 
Veteran's 1984 service injury.  The examiner opined that the 
Veteran's current impairment is not aggravated by the service-
connected lumbar spine disability.  The examiner opined that the 
initial injury was minor and certainly should not have any effect 
on later development of cervical symptoms.  The examiner stated 
that much of the current symptomatology seemed to be due to 
fibromyalgia syndrome which is a physiologic/psychologic symptom 
complex of soft tissue pain and tenderness, frequently associated 
with restless sleep.  The examiner reasoned that, because 
fibromyalgia symptoms are variable and frequently non-specific 
with a poorly defined onset, there is a tendency to define the 
"cause" of the syndrome as a stressful event such as physical 
or emotional trauma.  The examiner stated that, if the supposed 
"trauma" occurred years before the onset of neck symptoms, the 
"blame" is even less tenable than if the trauma was more 
temporally related than in this case.  The examiner did not think 
that the Veteran's neck symptoms should be considered in any way 
"service connected."  

Despite the Veteran's contentions otherwise, there is no 
competent medical evidence that any current neck disability is 
etiologically related to service or any incident therein.  The 
January 1985 Medical Board Report reflected no findings of 
cervical spine pain or injury.  These findings are significant in 
that it demonstrates that trained military medical personnel were 
of the opinion that no neck disability was present at that time.  
The Board views the examination report as competent evidence that 
there was no neck disability at that time.  

Furthermore, as there is no evidence of a neck disability within 
one year after the Veteran's military service, the presumption 
under 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 is not applicable.

Moreover, the Board believes it significant that the May 2010 VHA 
examiner opined that a neck disability was not etiologically 
related to service.  This opinion was based on review of the 
Veteran's claims file.  The Veteran has also claimed that a neck 
disability developed due to her service-connected low back 
disability.  However, the May 2010 VHA examiner opined that 
Veteran's current impairment is not caused or aggravated by the 
service-connected lumbar spine disability.  The Board believes 
the May 2010 VHA opinion is entitled to considerable weight and 
is competent evidence regarding causation of the disability at 
issue.  Moreover, it is consistent with, and fully supported by, 
the January 1985 Medical Board Report reflecting no findings of 
cervical spine pain or injury.  

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come through 
senses, however, as a lay person, the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
such as opining that her neck disability is etiologically related 
to service or any service-connected disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Notably, the Veteran's allegations of continuous neck pain since 
a 1984 whiplash type of injury is not consistent with the overall 
evidentiary record, including the STRs and her statements 
repeatedly referring to pain involving the low back.  However, 
the VHA examiner presumed that the Veteran may have had a 
whiplash type of injury but found that such injury was not 
sufficient to be responsible for her current neck complaints.  
The Board finds, that the determination of whether current neck 
disability is related to certain claimed events in service, a 
service-connected condition, or otherwise to service ending prior 
to the first post-service evidence of such disability is not a 
matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  In any case, the Board assigns 
greater probative weight to the opinion of the VHA examiner who 
has greater training and expertise than the Veteran in speaking 
to matters of medical diagnosis and etiology.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for a neck disability and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a neck disability, including as secondary 
to service-connected low back disability, is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


